Citation Nr: 1828483	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  08-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1963 to July 1963, and from December 1964 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

By way of background, in October 2006 the RO granted service connection for PTSD, with an initial 30 percent evaluation, effective January 12, 1995.  In an August 2011 Board decision, the Board found the Veteran was entitled to a 50 percent disabling rating, effective the same date.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 memorandum decision, the Court vacated the August 2011 Board decision, and remanded the matter for readjudication.  

In May 2013, the Veteran submitted additional evidence to the Board and raised a claim of entitlement to a TDIU due to his service-connected PTSD.  As such, the Board took jurisdiction over the TDIU issue and remanded the matter in July 2013 for further development and adjudication.  In December 2015, the RO granted a rating of 70 percent for PTSD with persistent depressive disorder for the period on and after September 17, 2015 and denied TDIU.  In June 2016, the Board again remanded the matter, and in October 2017 the RO determined that the Veteran was entitled to a 70 percent disabling rating for his PTSD for the entire appeal period but denied his TDIU claim.  

The Board finds that the RO substantially complied with the June 2016 remand order, and the claim has now been returned to the Board for further action.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration. 

The Board observes that additional private treatment records were received following the last adjudication by the RO in the October 2017 supplemental statement of the case.   However, in an April 2018 correspondence, the Veteran waived RO consideration of the additional evidence. 

FINDINGS OF FACT

1. PTSD symptoms approximated occupational and social impairment with deficiencies in most areas of family relations, and mood due to such symptoms as difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; but the psychiatric disability is not manifested by total occupational and social impairment.

2. The competent and credible evidence of record is at least in equipoise that the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent for PTSD have been met for the entire appeal period. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 9400 (2017).

2. The criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9400.  Under the General Formula, the currently assigned 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (4th Ed. 1994) [hereinafter DSM-IV]).

A review of the medical evidence of record shows that for the entire appeal period the Veteran exhibited depressed mood, impaired memory, and the inability to establish and maintain effective relationships consistent with a finding of a disability rating of 70 percent.  

In an April 1995 statement, the Veteran indicated that he had problems associating with people.  He had a number of marriages, which had failed and he had 21 jobs in 25 years.  Loud noises shocked him, he was constantly sick and his hands shook.  He had dizzy spells that were getting worse.  He suffered from depression and felt like he was nasty most of the time.  There were times that he felt worthless and alone.  He had headaches a lot and his muscles hurt most of the time.  The Veteran alleged that he could not cope with life without help.  

In May 1995 VA examination, the Veteran reported that he had been married to his fourth wife for the past year and that the marriage was not working too well.  He had been working at the Department of Corrections as a security officer for the last two years.  Prior to that he had worked for 23 years as a police officer in different areas.  He quit the job because of corruption.  He claimed that over the past 25 years he had at least 23 different jobs.  He had also worked as a private investigator for convenience stores.

The Veteran indicated that ever since he returned from service, he had severe nightmares and flashbacks.  He remained depressed all the time and had severe insomnia.  The Veteran stated that he could not get along with anyone.  

A mental status examination showed that the Veteran was moderately depressed, avoiding eye contact and very tremulous.  As the interview proceeded his tremors of the extremities became worse and he often tried to hide it by putting his hands underneath his thighs.  His affect was blunted and he became increasingly nervous as he began to talk about his Vietnam experiences.  He obviously had a great deal of anxiety related to the incident.  There was no evidence of auditory or visual hallucinations, perceptual deficit or psychosis.  His cognitive functions of orientation, memory and abstract thinking were intact.  He denied being suicidal or homicidal.  The diagnostic assessment was PTSD, moderate to severe.  The Veteran was noted to be competent to handle his own affairs.  It was noted that although he was gainfully employed, he had difficulty holding on to a job.  

In a June 1996 statement, the Veteran reported that in an attempt to clear his mind of Vietnam, he had contemplated suicide.  The war was always on his mind and he "attempted suicide to end the pain inside."  He also indicated that he did not hunt and fish any more as he could not stand killing anything.  Since he had been home from Vietnam he had not had any friends and he did not go to social events.  He could not go anywhere where there was a large crowd.  The Veteran reported having nightmares about Vietnam and of murder.  The Veteran further stated that sometimes the sound of a chopper, tree line or loud noise would trigger flashbacks.  

In 2001, the Veteran had anxiety, panic attacks, nightmares, agitation, impaired memory, impaired concentration, poor insight, and poor judgement.  However, he was noted to be clean and well-groomed and exhibited logical thought content, and organized thought process.  The records also noted a one-time incident of the Veteran reporting an auditory hallucination wherein he heard someone call his name.  In 2004, the Veteran reported that he had nightmares, flashback, re-experiencing, increased startle response, hypervigilance, social avoidance and fatigue.  However, despite these complaints, the records in general showed that the Veteran's PTSD, insomnia, hypervigilance improved with medication.  The Veteran was noted to be well-groomed with speech of normal rhythm and flow, fair attention and concentration span, fair judgment and insight, no memory problems, and logical and goal-directed thought content.  The Veteran denied having any active delusions, or suicidal or homicidal ideation. 

In a March 2006 statement, the Veteran indicated that currently the only way he could keep a job for very long, stay married, control his anxiety, get better sleep and almost control his depression was because of the medication he was taking.  He still struggled with his problems but things had gotten better with the medications.  He noted that he fought daily to keep his job and he fought daily against depression and anxiety.  He often had to force himself to get out of bed or to go out to eat with his wife and he often lost the fight.  He wondered each day how much longer he could go on and why he couldn't wake up one day and "it would all be over."  

A May 2006 VA psychiatric progress note shows that the Veteran reported that his sleep had been better and his PTSD/anger symptoms were not as acutely exacerbated but he continued to have difficulty maintaining sleep and his sleep was non-restorative.  His spirits were "all right" with waxing and waning depression.  He continued to have difficulties dealing with people.  Mental status examination showed findings similar to January 2004 with "all right" mood and appropriate affect.

An August 2006 VA psychiatric progress note shows that the Veteran continued to have chronic PTSD symptoms.  He still woke up several times during the night and was still having frequent feelings of anger and irritability but was not acting on them.  He was still working as a corrections officer.  He did not like the job but described it as not too bad because he did not have to do too much.  He denied lethal ideation.  

Mental status examination showed that the Veteran was dressed casually, slightly disheveled.  He was cooperative and mild psychomotor retardation was observed.  Speech was monotone and the Veteran was rather reticent.  His mood was described as "angry a lot, mad at myself when things don't go all right but doing better with the Risperidone."  His affect was blunted, with little range of emotional expression.  His thought process was logical and goal-directed and his thought content was without lethal ideation.  There were no psychotic symptoms.  The diagnosis was PTSD and major depressive disorder.  

An October 2006 VA psychiatric progress note shows that the Veteran continued to have chronic PTSD symptoms.  He was still having occasional feeling of anger and irritability but was not acting on them.  Mental status examination was identical to that of August 2006.  

In his May 2007 notice of disagreement, the Veteran indicated that he suffered from depression often, which interfered with his ability to make a living and had all but destroyed his social life.  He also had memory problems, which interfered with his daily functioning and his ability to make a living.  He believed that his memory problems had kept him low on the employment ladder.  He had also made poor decisions, which had held back his employment prospects.  Additionally, he often became very anxious when in a crowd, close places, driving in heavy traffic, and passing through tunnels.  He had no feelings involving love or death.  He did not experience any feelings in relation to the deaths of his mother or father.  He tried to feel the loss but there was nothing.  It was the same when his two brothers died.  This lack of feeling was also obvious to him during his divorces.  

In the January 2008 VA examination, the Veteran reported having difficulty sleeping and socializing.  He also endorsed symptoms such as hypervigilance, anger, depressed mood, crying spells, and recurrent thoughts of attempting suicide.  On mental status examination, the Veteran had marked psychomotor retardation.  The Veteran had no memory deficit, good abstract thinking, good mathematical calculating, and good insight and judgment.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  The examiner determined that the Veteran has a GAF score of 55, which reflects moderate symptoms or difficulties in social, occupational, or school functioning. 

In the October 2009 VA examination, the Veteran reported that although medication helped with his sleep disturbance and nightmares, he still had nightmares two to three times a week and would wake up every couple of hours.  The Veteran further complained of having flashbacks and low energy.  Despite his complaints, the Veteran denied having suicidal ideation, hypomanic symptoms, hallucinations, delusions, or obsessive rituals.  The Veteran affirmed that he has not received psychotherapy for his mental condition within the past year nor was he ever hospitalized for psychiatric reasons.  On mental status examination, the Veteran's appearance and hygiene was noted to be appropriate.  The Veteran had flattened affect with narrow range of emotions.  He had impaired memory, attention and/or focus.  However, his communication and speech was within normal limits.  The examiner determined that the Veteran has a GAF score of 60, which equates to moderate symptoms or difficulties in social, occupational, or school functioning. 

In 2012, the Veteran's PTSD appeared to have slightly improved.  The records show that the Veteran was appropriately dressed.  He exhibited linear and goal directed thought process with no delusions or hallucinations.  His insight and judgement were fair and he was noted to be cognitively stable for recent and remote events.  In 2013, the Veteran's mental status examinations remained generally unchanged.  Specifically, the Veteran underwent a psychological evaluation referred by his representative.  In the evaluation, the Veteran had normal thought content with no delusions.  The Veteran's speech was of normal rhythm and flow, and his attention and concentration span was noted to be fair with no problems with immediate, recent or remote memory.  The Veteran had appropriate judgement and insight.  However, the Veteran still had nightmares, flashbacks, social avoidance, increased startle response, hypervigilance, and depression.  The Veteran reported that he would still have severe anxiety and moderate depression about four to five days per week.  The psychologist determined that the Veteran has a GAF score of 50 (moderate difficulties in social, occupational or school functioning), and yet opined that the Veteran is at least as likely as not satisfies the criteria for 70 percent disability rating since 1995.  The Veteran's PTSD remained largely unchanged and from 2014 to 2017, the Veteran continued to have fair attention and concentration, no memory problems, logical and goal directed thought contents with no active delusions or hallucinations, fair insight and judgement, and normal speech.  

Contrary to the treatment records, the September 2015 VA examiner determined that Veteran's PTSD significantly worsened as the Veteran exhibited depressive symptoms as manifested by depressed mood, recurrent possible suicidal thoughts, sleep disturbances, weight fluctuation, diminished energy level, diminished participation in activities, nightmares, flashbacks, social avoidance, irritability, hyperviligence, and quickness to become irritable and angry. However, despite the severity of his mental condition the Veteran reported that he received outpatient mental health care only every four to six months.  

In a March 2016 psychological evaluation referred by the Veteran's representative, the licensed psychologist noted that the Veteran has difficulty establishing and maintaining close personal relationships, establishing and maintaining employment for a majority of his adult life, and an inability to engage in leisure activities.  Further, the psychologist wrote that the Veteran experienced suicidal ideation, significant social isolation, depressed mood, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances and difficulty in establishing and maintaining effective work and social relationships.  

Based on the evidence of records, the Board finds that the Veteran is entitled to a rating no greater than 70 percent for his PTSD.  The Veteran reported he has anxiety, depressed mood, nightmares, flashbacks, agitation, social avoidance, disturbed sleep, hyperviligence, and impaired memory.  However, despite the Veteran's complaints, in general, the longitudinal treatment records show that the Veteran denied such severe symptoms as suicidal or homicidal ideation, delusions, and hallucinations.  The Veteran predominantly had fair insight and judgment, fair concentration, logical thought content, organized thought process, and normal speech and communication.  Further, he was noted to be neatly and appropriately dressed.  

While his symptoms are undeniably limiting, the Veteran's service-connected PTSD has not more closely reflected the rating criteria for a 100 percent evaluation at any time during the period on appeal.  There is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

The Board acknowledges the GAF scores of 50 to 60 throughout the record.  The GAF scores in the record indicate moderate impairment in social, occupational or school functioning.  The Board affords little weight to these GAF scores, as GAF scores are just a snapshot of the Veteran's condition and has little probative value to show the longitudinal condition of the Veteran's PTSD especially when the GAF scores are sparse, such as this case.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran attested that he stopped working as he was having difficulties dealing with people and remembering instructions and tasks.  The Veteran stated that he had 22 jobs in 25 years.  In the Request for Employment Information in Connection with Claim for Disability Benefits form, the Veteran indicated that he last worked as of July 2013, after 11 years of being a housing unit supervisor.  The Veteran resigned due to health reasons.  In the July 2016 affidavit, the Veteran attested that he was a security officer from 1995 to 2001 but the employment was sheltered in nature as he received special accommodations to ensure his PTSD symptoms were not exacerbated.  The Veteran alleged that he was assigned tasks that involved little to no contact with inmates.  The Veteran contends that his PTSD symptoms rendered him unemployable. 

Upon review of the record, the Board finds that the preponderance of the competent and credible evidence of record is at least in equipoise that the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation.  As noted above, predominantly, the Veteran was noted to be neatly and appropriately dressed; the Veteran had fair insight and judgment, fair concentration, logical thought content, organized thought process, and normal speech and communication.  Further, the VA examiners opined that the Veteran is capable of working on a full-time basis.  Specifically, the January 2008 VA examiner opined that the Veteran is capable of working on a full-time basis.  The Veteran is also able to handle his own funds, perform activities of daily living, and chores and functions at home.  The October 2009 VA examiner opined that the Veteran has difficulties following complex directions due to his lack of focus but did not find that the Veteran is precluded from all work.  The September 2015 examiner opined that the Veteran is capable of performing simple repetitive tasks in a structured environment.  

In contrast, the Veteran submitted an occupational opinion from a vocational expert (VE).  Based on the VE's review of the Veteran's claims file and an interview with the Veteran, the VE opined that it is more likely than not that since 2013 the Veteran is unable to secure and follow substantially gainful employment as his service-connected PTSD affects the Veteran's ability to work an 8-hour workday without interruptions.  Further, the VE found that the Veteran is unable to interact appropriately with others.  In support of the VE's assessment, the VE referenced the April 2013 and March 2016 private psychologist's opinion that the Veteran is unable to secure or follow substantially gainful employment.  The Board gives little weight to the April 2013 and March 2016 private psychologist's opinion that the Veteran is unable to secure or follow substantially gainful employment since 1995 as the opinions are inconsistent with the fact that the Veteran has been employed by various employers for significant amount of time.  For instance, the Veteran reported that he was a correctional officer for two years, a police officer for three years, a police officer for a different city for two years, and a Florida highway patrol for seven years.  Further, the April 2013 psychologist admits that at the time of his assessment the Veteran was working as a correctional officer and has held that job for the past 11 years.  Although the psychologist noted that the Veteran was "written up" couple of times due to insufficient work, the Veteran and his representative have not furnished evidence from the Veteran's past employers indicating that the Veteran was reprimanded or was in a sheltered working environment.  As such, the Board gives little weight to the psychologist's assessment.  However, the Board finds that the VE's occupational opinion is based on a review of the entire claims file and an interview with the Veteran, and as such the VE's opinion carries probative weight. 

Accordingly, in the light most favorable to the Veteran, and in consideration of the treatment records, medical opinions, vocational opinion, and the Veteran's statements regarding the functional impact of his service-connected PTSD, the Board finds that the competent and credible evidence of record is at least in equipoise that the Veteran's service-connected PTSD precludes him from obtaining or maintaining gainful employment.  As such, the Board grants the Veteran's claim for a TDIU.


ORDER

Entitlement to a rating in excess of 70 percent for service-connected PTSD is denied. 

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is granted. 




____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


